Citation Nr: 1204644	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  10 19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for sinusitis.

2.  Whether new and material evidence was received to reopen a claim of entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for arthritis of the left hand and left index finger.

5.  Entitlement to service connection for a back disorder, including degenerative disc disease.

6.  Entitlement to service connection for hemorrhoids, including as due to IBS.

7.  Entitlement to service connection for vertigo as secondary to service-connected bilateral hearing loss.

8.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1996 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and December 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge that was conducted via video conference.  A transcript of the hearing is of record.

In an unappealed June 2002 decision, the RO denied service connection for sinusitis.  That determination is final and may not be reopened without new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  It appears that the RO considered the claim for service connection for sinusitis as reopened in the April 2009 rating action.  But, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Consequently, the first issue that must be addressed by the Board is whether the previously denied claim ought to be reopened.  38 U.S.C.A. § 5108. 

The issues of entitlement to service connection for irritable bowel syndrome and hemorrhoids and a compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2002 rating decision denied service connection for sinusitis finding that it existed prior to service and was not permanently worsened by his active military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not perfect an appeal; the decision is final. 

2.  The evidence added to the record since the June 2002 RO decision that denied service connection for sinusitis is cumulative and does not raise a reasonable possibility of substantiating the claim.

3.  The June 2002 RO decision also denied the Veteran's claim for service connection for a right foot disorder, finding that the evidence of record did not show a chronic post service residual disability that was incurred during active military service.  The Veteran was notified in writing of the RO's decision and his appellate rights and did not appeal; the decision is final.

4.  The evidence added to the record since the June 2002 RO decision that denied service connection for a right foot disorder is cumulative and does not raise a reasonable possibility of substantiating the claim. 

5.  Arthritis of the left hand and left index finger did not have their onset in service and are not otherwise related to active duty; arthritis was not manifested to a compensable degree within one year of discharge from honorable active service. 

6.  A chronic back disorder, including degenerative disc disease, did not have its onset in service and is not otherwise related to active duty. 

7.  Vertigo was not caused or aggravated by service-connected bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The June 2002 RO decision that denied service connection for a right foot disorder and sinusitis is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence presented since the June 2002 RO decision is not new and material and the claims of service connection for a right foot disorder and sinusitis are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Arthritis of the left hand and left index finger was not incurred or aggravated in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

4.  Chronic back disability, including degenerative disc disease, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

5.  Vertigo is not proximately due to service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In January, June, August, and November 2009, and January 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011). The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The notice requirements for new and material evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) were met in the January 2009 letter.  In the January 2009 and subsequent letters, the Veteran was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2011 hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran was afforded VA examinations in December 2009 and April 2010, regarding his claims for service connection for arthritis of the left hand and left index finger and vertigo, respectively, and the examination reports are of record. 

The Board notes that an etiological opinion has not been obtained for the Veteran's claims for service connection for a back disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

Here, there is no true indication that a chronic back disorder is associated with service. There is no evidence of back disability in service or for many years after service.  While there is a post service diagnosis of degenerative disc disease, there is no suggestion in the evidence of record that degenerative disc disease had its onset in service or is otherwise related to active duty.  As will  be discussed, there is no credible evidence that the Veteran has chronic back pathology related to service.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.  The Board's duties to notify and assist have been met. 


II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports, and his oral testimony and written statements in support of his claims.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

A. New and Material Evidence

1. Sinusitis

A June 2002 rating decision denied the Veteran's claim for service connection for a sinusitis, finding that he had sinusitis that existed prior to service and was not worsened by military service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in September 2008.  The evidence added to the record since the June 2002 rating decision includes VA medical records, dated from 2008 to 2010, and the Veteran's oral and written statements. 

The evidence added to the record since the June 2002 RO decision is cumulative.  It shows that the Veteran has current disability and includes the Veteran's contentions that pertinent disability was aggravated in service.  However, even assuming its credibility, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  The evidence previously of record established the presence of pertinent disability.  What is missing is competent evidence suggesting that sinusitis either did not pre-exist service or increased in severity during active duty.  The Veteran does not claim that sinusitis had its onset in service and his allegations regarding a permanent increase in the underlying disability do not constitute competent evidence of a permanent, measurable increase in the severity of disability.  The additional evidence is cumulative and does not raise a reasonable possibility that the claim would be allowed.  Thus, new and material evidence has not been submitted, and the appeal is denied. 


2. Right Foot Disorder

The June 2002 RO decision also denied the Veteran's claim for entitlement to service connection for a right foot disorder on the basis that there was no evidence of a chronic post service residual disability incurred during active service.  In reaching that determination, the RO considered the Veteran's in-service January 1997 trauma to the right foot and diagnosis of Achilles tendonitis, and his December 2001 post service private medical records that include diagnoses of plantar fasciitis and calcaneal bursitis with normal x-ray findings.  The Veteran was advised in writing of the RO's determination and his appellate rights and did not appeal.  The decision is final.  38 U.S.C.A. § 7104.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  Hodge v. West, 155 F.3d. at 1356.  See also Shade v. Shinseki, 24 Vet. App. at 117.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. at 512-513. 

An application to reopen the appellant's claim was received in September 2008.  The evidence added to the record since the June 2002 RO decision includes VA medical records, dated from 2008 to 2010, and the Veteran's oral and written statements in support of his claim.

Amongst the records added to the file is an October 2008 VA treatment record that reflects a past medical history of plantar fasciitis.  In a July 2009 written statement, the Veteran said he experienced right foot pain and swelling due to his foot injury.  During his August 2011 Board hearing, the Veteran testified that he sustained a right foot injury on a hangar door when tendons were bruised (see Board hearing at page 9).  He was treated with an ice wrap and Ace bandage and returned to work a few days later on crutches (Id.).  The Veteran said that his foot hurt since discharge and VA treated him for his foot problem (Id. at 10).

Thus, such evidence is new in the sense that it has not previously been before the VA.  However, it is essentially cumulative in nature in that it fails to suggest that the Veteran has a right foot disorder incurred in service.  It does not include evidence suggesting that there is current right foot disability that had its onset or is otherwise related to service (the basis for the previous denial), nor does it otherwise raise a reasonable possibility of substantiating the claim.  Indeed, the record remains negative for any competent evidence of chronic post service right foot injury residuals related to the Veteran's active military service.  In its January 13, 2009 letter, VA specifically asked the Veteran for any pertinent evidence or authorization to obtain such evidence, and the Veteran responded in writing on January 23, 2009, that he had right foot pain and swelling that he treated with Ibuprofen and that "all this" was in his service treatment and VA medical records.

Consequently, the Board finds that the evidence received since the June 2002 RO decision that denied service connection for a right foot disorder is cumulative of the evidence previously considered by the RO and does not raise a reasonable possibility of substantiating the claim to warrant reconsideration of the merits of the claim on appeal.  As the evidence received since the June 2002 RO decision that denied the claim for service connection for a right foot disorder is not new and material, it follows that the claim for service connection for a right foot disorder may not be reopened. 

B. Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of certain chronic disorders, including arthritis, while in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

In addition, when aggravation of a non-service-connected condition is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b). 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377, see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

1. Arthritis of the Left Hand and Left Index Finger

The Veteran asserts that he sustained a left finger laceration in service to which he attributes his claimed arthritis of the left hand and left index finger.  He testified to receiving 13 stitches in service (see Board hearing transcript at page 16) and that he lacked full function his hand and feeling in his finger (Id. at 15 and 17).  The Veteran said he was diagnosed with arthritis in his finger by VA in approximately 2008 or 2009 (Id. at 18).  Thus, he maintains that service connection is warranted for arthritis of the left hand and left index finger.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the Veteran's claim and service connection must be denied. 

Service treatment records, dated in December 1996, indicate that the Veteran was treated for a knife laceration to the left index finger that was sutured and splinted.  He was returned to duty.  A separation examination report is not of record.

Post service, October 2008 VA medical records indicate that examination of the Veteran's left lateral hand revealed that it was tender to palpation, with left fingers 4 and 5 swollen.  There was pain on wrist flexion and no wounds or infection was noted.  The assessment was left wrist pain.

In December 2009, the Veteran underwent VA examination for his hand and fingers.  According to the examination report, the Veteran's problem was index finger mobility.  His history of laceration in service was noted.  The Veteran was right-hand dominant and reported a loss in left hand strength and dexterity.  He complained of pain, limited motion, swelling, and locking that involved his left index finger.  Results of x-rays of the left hand taken at the time with attention to the 2nd and 4th digits showed no evidence of fracture, dislocation, or other significant bony abnormality.  Joint spaces were unremarkable.  The impression was normal left 2nd and 4th digits.  The final diagnosis was joint pain.  

In the December 2009 rating decision, the RO granted service connection for a scar on the left index finger.

The Veteran has contended that service connection should be granted for arthritis of the left hand and left index finger.  The record demonstrates that no arthritis was found in service or on separation from service.  Moreover, in VA medical records dated after the Veteran's separation from service, there was no showing that he had arthritis of the left hand and left index finger.  Furthermore, the Veteran has submitted no evidence to show that he currently has arthritis of the left hand and left index finger.  In short, no medical opinion or other medical evidence showing that the Veteran currently has arthritis of the left hand and left index finger has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.  In the absence of proof of a present disability there can be no valid claim.  See Degmetich, Brammer, Rabideau, supra; see also Caluza v. Brown, 7 Vet. App. at 505 (1995s) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").

Furthermore, while the Veteran is competent to state that he had left hand problems in service, he is not competent to state that he had pathology that is due to service.  Arthritis is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on computed tomography scans, x-rays, laboratory test results and other diagnostic tools to diagnose arthritis.  On VA examination in 2009, no arthritis was found.  The diagnosis was joint pain.  Pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)  

The preponderance of the credible evidence of record is against the Veteran's claim of service connection for arthritis of the left hand and index finger and the claim is denied.

2. Back Disorder

The Veteran also asserts that he has a back disorder that is due to military service.  He testified that treating clinicians told him his back disorder was caused by his bending over and under planes and picking up heavy tires and wheels (see Board hearing transcript at page 19).  He said his back pain continued after service and a chiropractor diagnosed him with degenerative disc disease and referred him to VA (Id. at 20).  The Veteran indicated that he was diagnosed with a back disorder in approximately 2008, approximately 10 years after his discharge (Id. 21).  Thus, he maintains that service connection is warranted for degenerative disc disease.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the Veteran's claim and service connection must be denied. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a back disorder.  

Post service, an October 14, 2008 VA outpatient medical record reflects the Veteran's report of having a 2 year history of back pain.  The assessment includes cervical radiculopathy.  When seen the following week, on October 21, 2008, the Veteran reported having neck and pain back that recurred since discharge in 1998.  He said he pulled something in his lower back and groin while working in an Air Force tire shop and was uncertain about whether or not he was treated at that time.  The assessment included back pain.

According to June 2009 VA radiology reports, x-rays of the Veteran's lower thoracic and upper lumbar area included an impression of mild T12-L1 degenerative changes and degenerative disc disease.

The Veteran has contended that service connection should be granted for the recently diagnosed back disorder, including degenerative disc disease.  There is no competent evidence that current back disability is related to service. 

The record reflects that he was not treated for back pain in service and the first post-service evidence of record of degenerative disc disease is from 2008, more than 10 years after the Veteran's separation from service.  The Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence regarding the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.). 

While the Veteran now claims that back problems began in service, when first seen for back problems in October 2008, he reported the onset of symptoms about 2 years earlier.  He later modified the claim that the back problems were a recurrence of inservice problems, but this only adds to the inconsistency of the history and makes it unreliable.  The Board notes that the Veteran did not claim service connection for a low back disability at the time he originally claimed service connection for other disorders in January 2002.  It seems likely that if he had a chronic back disability at that time, he would have claimed service connection when he was filing for other disability and was aware of the compensation program.  To the extent that the Veteran is claiming continuity of back symptoms since an alleged in-service event, he is not a reliable historian.  

Furthermore, the Veteran is not competent to state that he had degenerative disc disease due to service.  Degenerative disc disease is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on computed tomography scans, x-rays, laboratory test results and other diagnostic tools to diagnose degenerative disc disease.  

A clear preponderance of the evidence is against the claim of service connection for a back disorder, and the claim is denied.

3. Vertigo Including as Due to Service-Connected Bilateral Hearing Loss

Service treatment records are not referable to complaints or diagnosis of, or treatment for, vertigo.  A January 2009 VA outpatient record indicates that the Veteran was seen by an audiologist.  It was noted that VA issued him hearing aids and he reported that, for the past six or eight months, he experienced "dizziness".  His report was more of unsteadiness than true vertigo.  It was noted that he felt unsteady on his feet (like rocking on a boat) and had to sit down or hold on to something to help the feeling abate.  He said that the episodes lasted for a few minutes and happened with more frequency, once or twice a week.  He also experienced tinnitus.  The Veteran was referred for vestibular/balance functioning testing with falls assessment.  

The Veteran does not claim, and the record does not show that vertigo had its clinical onset in service or is otherwise related to active duty.  He asserts that vertigo is etiologically related to his service-connected bilateral hearing loss.  

According to an April 2010 VA ear disease examination report, the Veteran gave a history of having intermittent vertigo for approximately one and one half years and described it as more of an imbalance/disequilibrium.  It happened frequently when he arose from lying down or from a seated position with no rotational component (spinning).  The examiner noted that a balance testing report showed normal videonystagmography (VNG), rotary testing and vestibular evoked myogenic potential (VEMP), with excessive sway present with posturography.  The Veteran worked full time in car sales.  Upon clinical evaluation, the VA examiner diagnosed central vertigo and opined that it was not caused by or a result of hearing loss.  According to the examiner, the Veteran's vertigo was not associated temporally with his hearing loss.  The VA examiner said that, more importantly, if they were associated, a peripheral vestibular disorder would be the cause of his hearing loss and balance function tests have not shown this to be the cause of his vertigo.  

Although the evidence shows that the Veteran currently has central vertigo, no competent evidence has been submitted to show that this disability is related to the service-connected hearing loss.

The only competent medical opinion to specifically address the etiology of the Veteran's vertigo disorder is that of the April 2010 VA medical examiner, who concluded that vertigo was not the result of hearing loss as it was not associated temporally with the hearing loss.  It is clear from the opinion that vertigo is not due to or aggravated by the hearing loss.  The balance function tests reflect that vertigo is unrelated to hearing impairment.  The Board finds that this opinion is supported by an adequate foundation and is adequate for resolution of this case.  Moreover, no competent opinion is of record that specifically refutes the opinion of the April 2010 VA examiner. 

The Veteran is not shown to have any expertise in the etiology of auditory disease.  The impact one disability has upon another is not something subject to lay observation; a lay person can describe visible symptomatology, and whether an injury occurred, but cannot relate whether one disability caused or permanently aggravated another.  Such a relationship is of the type that competent medical evidence is required, and nothing in the record indicates the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  In the recent holding of Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held, in the context of a claimant contending secondary service connection, that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention was not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection. 

A clear preponderance of the evidence is against a finding that vertigo is etiologically related to service-connected bilateral hearing loss.


ORDER

New and material evidence having not been received to reopen the claim of service connection for sinusitis, the appeal is denied.

New and material evidence having not been received to reopen the claim of service connection for a right foot disorder, the appeal is denied.   

Service connection for arthritis of the left hand and left index finger is denied.

Service connection for a back disorder, including degenerative disc disease, is denied.

Service connection for vertigo as secondary to service-connected bilateral hearing loss is denied.


REMAND

The Veteran claims that he has IBS due to service and that his claimed hemorrhoids are due to IBS.  He testified that he was treated for the disorder while stationed at Seymour Johnson Air Force Base and that it was "still just as bad" (see Board hearing at page 12).  The Veteran indicated that job-related stress caused constipation that caused cramping and led to his hemorrhoids and that he was repeatedly treated by VA for bleeding (Id. at 14).  Thus, he maintains that service connection is warranted for IBS and for hemorrhoids, including as due to IBS.  After carefully considering the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence of record is against the Veteran's claims and service connection must be denied. 

Pre-service private treatment records indicate that, on April 17, 1995, the Veteran's complaints of abdominal pain were attributed to probable IBS and, on April 12, 1996, he reported having one episode of bright red blood on his tissue paper after a recent stool.  No examination was rendered for this complaint and the Veteran was to advise the physician if the problem persisted.  

On examination prior to entry into service in April 1995, the gastrointestinal system was normal and the Veteran was found qualified for active service.  Service treatment records are not referable to complaints or diagnosis of, or treatment for, hemorrhoids.

Service clinical records, dated from August to October 1997, indicate that, in August 1997, the Veteran was noted to have a history of IBS that worsened in service and was referred for a gastrointestinal evaluation.  According to that evaluation report, the examiner reviewed the Veteran's medical history- prior dependent chart and noted that, in 1993, the Veteran had symptoms consistent with IBS, but results of an upper gastrointestinal (UGI) series showed a duodenal ulcer.  Upon evaluation, the impression was symptoms consistent with IBS.  But the examiner ordered further tests.  Results of an UGI performed in October 1997 were normal and a KUB (kidney ultrasound?) performed at that time showed increased colonic stool mainly right sided with a nonobstructive bowel pattern.  A January 23, 1998 record indicates that the Veteran had IBS first diagnosed in 1993.  Results of an acute abdominal series performed in February 1998 were reported as normal.  As noted, a separation examination report is not of record.  

The Board finds that a VA examination is needed to determine if irritable bowel syndrome and/or hemorrhoids had their onset in service or are otherwise related to active duty.  

The Veteran also seeks a compensable evaluation for his service-connected bilateral hearing loss.  He stated that his hearing had worsened since he was last examined by VA in February 2009 and that the VA-issued hearing aid was not working (see Board hearing transcript at page 3).  The Veteran also indicated that he worked in retail sales and had to ask repeated questions and pay closer attention to others' speech.  Given his statements of worsening disability, the Board believes that the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected bilateral hearing loss.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

In addition, the Board notes that when a Veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2011).  In the context of an examination conducted for purposes of rating a hearing disability, the Court has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

In the Veteran's case, he was afforded a VA audiological examination in February 2009 that included objective audiometric testing.  However, no description of any functional effects caused by service-connected hearing disability was included in examination report.  Consequently, the claim must be remanded for a complete audiological examination

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VA medical facilities in Murfreesboro and Cookeville, Tennessee, for the period from May 2010 to the present, and from any additional VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. Schedule the Veteran for VA gastrointestinal examination to determine the current nature and etiology of any irritable bowel syndrome and/or hemorrhoids found to be present.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner prior to the examination. 

For any irritable bowel syndrome found, did it have its clinical onset during service or is it otherwise related to active duty?  Did it clearly pre-exist the Veteran's active duty?  If pre-existing, did it increase in severity during service beyond its natural progress?  

For any hemorrhoids found, did they have their clinical onset during active duty?  If not, are they otherwise related to active duty?  If irritable bowel syndrome is related to active service, were hemorrhoids due to the irritable bowel syndrome or aggravated by the irritable bowel syndrome?  If aggravated, specify the permanent increase in the severity of hemorrhoid pathology due to irritable bowel syndrome. 

The examiner should take into account the clinical history of pertinent disability as reported in this document.  All opinions and conclusions expressed must be supported by a complete rationale.

3. After completion of the above development, schedule the Veteran for a VA audiology examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including audiometric testing, and all clinical findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral hearing loss.  The VA examiner should further comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities. 

4. Upon completion of the above, the RO should readjudicate the claims of entitlement to service connection for irritable bowel syndrome and hemorrhoids and a compensable rating for bilateral hearing loss.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


2Department of Veterans Affairs


